                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,                              Case No. 3:19-cr-00112-4-TMB-DMS

                                    Plaintiff,

                      v.                                   ORDER ON DEFENDANT ELLIOTT’S
                                                                 MOTION TO SEVER
    MYRICK ELLIOTT,                                                  (DKT. 222)

                                    Defendant.



                                        I.         INTRODUCTION

          The matter comes before the Court on Defendant Myrick Elliott’s Motion to Sever (the

“Motion”). 1 The Government filed a Response in opposition to the Motion. 2 Oral argument was

not requested and the Court finds the matter suitable for disposition without oral argument. For

the following reasons, Elliott’s Motion at Docket 222 is DENIED without prejudice.

                                             II.    BACKGROUND

          On October 15, 2019, the United States filed an Indictment against Elliott and his co-

defendants for one count of Drug Conspiracy in in violation of 21 U.S.C. §§ 846 and 841(a)(1),

(b)(1)(a). 3 Elliott was arrested on October 26, 2019, and, on October 30, 2019, the Court ordered

Elliott remain detained pending trial. 4 The Court initially set trial for January 6, 2020, but




1
    Dkts. 222 (Motion); 223 (Memorandum in Support of Motion).
2
    Dkt. 226 (Opposition).
3
    Dkt. 12 at 2 (Indictment).
4
    Dkt. 26 (Order of Detention).

                                                       1

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 1 of 16
Defendants (including Elliott) moved to continue the trial to a later date. 5 The Court granted

Defendants’ Motions to Continue and reset set trial for April 20, 2020. 6 On March 20, 2020, Elliott

moved to extend the pretrial motion deadline by 30 days, which was granted by Chief Magistrate

Judge Deborah Smith. 7 However, beginning on March 22, 2020, the Court issued a Miscellaneous

General Order (“MGO”) and continued all criminal jury trials as a result of the COVID-19

pandemic. 8 The Court issued subsequent MGOs to continue criminal jury trials throughout the

pandemic, most recently MGO 20-40, which continues all criminal jury trials through at least

March 1, 2021. 9

           On September 18, 2020, the Government filed a Superseding Indictment, which expanded

the scope of the drug conspiracy and added additional charges including for Continuing Criminal

Enterprise in violation of 21 U.S.C. § 848(a), (b) (Count 1); Money Laundering Conspiracy in

violation of 21 U.S.C. § 1956(h) (Count 3); Using Firearm to Commit Murder in Furtherance of

Drug Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(a)(iii), (j) (Count 4); and Killing in

Furtherance of Continuing Criminal Enterprise in violation of 21 U.S.C. § 848(e)(1)(A) (Count

5). 10 The initial charge for Drug Conspiracy remained and was charged as Count 2. 11 The




5
    Dkt. 60 (Text Entry)
6
    Id.
7
 Dkts. 92 at 1 (Unopposed Motion to Continue Pretrial Motion Deadline); 97 (Order Granting
Unopposed Motion to Continue Pretrial Motion Deadline).
8
    See D. Alaska Misc. Gen. Ord. 20-10 (eff. Mar. 22, 2020).
9
    See D. Alaska Misc. Gen. Ord. 20-40 (eff. Dec. 23, 2020).
10
     Dkt. 189 at 1–2 (Superseding Indictment).
11
     Id. at 1.

                                                 2

          Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 2 of 16
Superseding Indictment alleged that the drug conspiracy began in or about January 2017 and

continued until October 2019, while the original Indictment only alleged the conspiracy took place

from September 25, 2019 to October 2, 2019. 12 Elliott was only charged with Count 2 of the

Superseding Indictment, the charge for Drug Conspiracy. 13 On November 20, 2020, the Court

declared the case complex, vacated the January 2021 trial date, and reset trial for November 8,

2021. 14

           On November 2, 2020, Elliott filed the present Motion to sever his case from his co-

defendants and to assert his speedy trial rights. 15 First, applying the four-factor test outlined by

Barker v. Wingo, Elliot argues his right to a speedy trial has been violated. 16 The Barker factors

include (1) the length of delay; (2) the reason for the delay; (3) whether, when and how the

defendant asserted his right to a speedy trial; and (4) whether the defendant was prejudiced by the

delay. 17 As to the first factor, Elliott states that the length of the delay between his detainment in

October 2019 and the (now-vacated) trial scheduled for January 2021 is presumptively

prejudicial. 18 He next argues that the second factor weighs in his favor because “the Government

has added to the delay with its superseding indictment handed down eleven months after Mr. Elliott




12
     Id. at 6; Dkt. 12 at 2.
13
     Dkt. 189 at 1.
14
     Dkt. 237 (Minute Entry).
15
     Dkt. 223 at 1.
16
  Id. at 7; Barker v. Wingo, 407 U.S. 514, 532 (1972); Doggett v. United States, 505 U.S. 647,
651 (1992) (applying Barker).
17
     Doggett, 505 U.S. at 651.
18
     Dkt. 223 at 8.

                                                  3

        Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 3 of 16
was incarcerated.” 19 Elliott asserts his right to a speedy trial through the Motion and opposes a

continuance. 20        Finally, Elliott argues that due to COVID-19, delaying trial “creates an

unacceptable and unnecessary risk to his physical and mental health that would be avoided by

granting him a separate trial.” 21

            Second, Elliott argues that the spillover evidence from his co-defendants’ more serious

counts would create prejudice that requires severance. 22 Elliott argues that the evidence provided

by the Government “only encompasses one incident in September 2019”; and that evidence outside

of that time period, especially the evidence relating to the alleged killing in April 2019, would not

be admissible against Elliott. 23

            Third, Elliott argues that a joint trial could lead to a violation of Bruton v. United States,

since there could be statements from “non-testifying non-cooperating co-defendant(s)” that

incriminate Elliott. 24 Elliott notes, however, that the Government “has not yet addressed whether

there are confessions or statements” that might implicate Bruton. 25

            In Opposition, the Government argues that Elliott has not demonstrated prejudice and

should not be severed. 26 The Government first notes that Elliot “has not identified any case where



19
     Id. at 9.
20
     Id.
21
     Id. at 10.
22
     Id. at 11.
23
     Id.
24
     Id. at 12; Bruton v. United States, 391 U.S. 123 (1968).
25
     Dkt. 223 at 12.
26
     Dkt. 226 at 5.

                                                      4

           Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 4 of 16
a defendant has so much as sought severance based solely on the Sixth Amendment,” as opposed

to pursuing a remedy through the Speedy Trial Act (“STA”). 27 It also states that “it is not entirely

clear how much additional delay will be incurred if Elliot remains joined with his codefendants,”

since trials are delayed for everyone due to the COVID-19 pandemic. 28

            Next, the Government argues that the Barker factors weigh against finding a Sixth

Amendment violation. 29 As to the first factor, the Government argues that the approximately 15-

month delay “is not extraordinary enough to weigh in favor” of finding a violation. 30 The

Government points out that the case is a “complex, multi-defendant conspiracy case, where the

charged conduct spanned years[.]” 31 Moving to the second factor, the Government argues that

“Elliott bears primary responsibility for all of the delay incurred so far,” since he requested the

first continuance of trial and joined in subsequent continuance requests. 32 The Government also

argues that delays caused by the COVID-19 pandemic are not attributable to the Government. 33

The Government states that the pandemic “forced the cancellation of numerous grand jury

sessions,” which limited its ability to seek a superseding indictment. 34         Furthermore, the

Government argues, “spending approximately 11 months investigating before charging a large



27
     Id.
28
     Id. at 6.
29
     Id.
30
     Id. at 7.
31
     Id.
32
     Id. (emphasis in original).
33
     Id. at 7–8.
34
     Id. at 8.

                                                 5

           Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 5 of 16
narcotics conspiracy is hardly unusual.” 35 Addressing the third factor, the Government argues that

Elliott failed to assert his right “for over a year” and there is a “serious question as to whether

Elliott can in fact be ready for trial in eight weeks[.]” 36 Finally, the Government argues that Elliott

has not shown prejudice to satisfy the fourth factor. 37 The Government argues that “Elliott does

not even suggest that further delay would impair the availability or reliability of defense witnesses,

or otherwise hamper his ability to present a defense at trial.” 38 Elliott’s claimed prejudice, the

Government states, appears to be the “unpleasant” nature of pretrial detention, which is

insufficient. 39

            The Government next argues that Elliott’s arguments about “spillover” evidence are

unavailing. 40 The Government states that it plans to present evidence at trial to show that “Elliott

was consistently involved in facilitating the distribution of narcotics in Anchorage over the entire

course of the conspiracy.” 41 And to the extent any evidence is inadmissible against Elliott, a

limiting instruction to the jury would remedy the issue. 42




35
     Id.
36
     Id. at 9.
37
     Id. at 9–10.
38
     Id. at 10.
39
     Id.
40
     Id. at 11.
41
     Id.
42
     Id. at 12.

                                                   6

           Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 6 of 16
            Finally, the Government states that it “does not believe any of the evidence it intends to

offer would violate Elliott’s rights under Bruton.” 43 The Government states that Elliott’s “bare

assertion” is not sufficient for severance. 44

                                      III.   LEGAL STANDARD

      A. Federal Rules of Criminal Procedure 8 and 14

            Federal Rule of Criminal Procedure (“Rule”) 8 permits joinder of offenses and defendants.

Separate offenses may be joined on one charging document if the offenses “are of the same or

similar character, or are based on the same act or transaction, or are connected with or constitute

parts of a common scheme or plan.” 45 Multiple defendants may be charged together “if they are

alleged to have participated in the same act or transaction, or in the same series of acts or

transactions, constituting an offense or offenses.” 46 Joinder is the rule rather than the exception. 47

In conspiracy cases, defendants jointly charged are presumed to be jointly tried. 48

            Severance under Rule 14, which guards against prejudicial joinder, is appropriate “only if

there is a serious risk that a joint trial would compromise a specific trial right of one of the

defendants[.]” 49 A defendant seeking severance bears the heavy burden of showing that joinder is

“so manifestly prejudicial that it outweigh[s] the dominant concern with judicial economy and


43
     Id.
44
     Id. at 12–13.
45
     Fed. R. Crim. P. 8(a).
46
  Fed. R. Crim. P. 8(b); see, e.g., United States v. Roselli, 432 F.2d 879, 899 (9th Cir. 1970) (Rule
8(b) is intended to maximize trial convenience and efficiency with minimum prejudice.).
47
     United States v. Armstrong, 621 F.2d 951, 954 (9th Cir. 1980).
48
     United States v. Escalante, 637 F.2d 1197, 1201 (9th Cir. 1980).
49
     Zafiro v. United States, 506 U.S. 534, 539 (1993).

                                                    7

           Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 7 of 16
compel[s] the exercise of the court’s discretion to sever.” 50 To show “clear,” “manifest,” or

“undue” prejudice, a defendant must “show violation of one of his substantive rights by reason of

the joint trial: unavailability of full cross-examination, lack of opportunity to present an individual

defense, denial of Sixth Amendment confrontation rights, lack of separate counsel among

defendants with conflicting interests, or failure properly to instruct the jury on the admissibility of

evidence as to each defendant.” 51

      B. Sixth Amendment Right to a Speedy Trial

          “The Sixth Amendment guarantees that ‘in all criminal prosecutions, the accused shall

enjoy the right to a speedy trial.’” 52    Additionally, “there is a societal interest in providing

a speedy trial which exists separate from, and at times in opposition to, the interests of the

accused.” 53

          If a criminal defendant alleges a violation of his right to a speedy trial, the Court applies a

four factor balancing test: “(1) the length of the delay; (2) the reason for the delay; (3) the

defendant’s assertion of his right to a speedy trial; and (4) the prejudice to the defendant.” 54 The

first factor is a “threshold issue” and the period between indictment and trial must typically be




50
  United States v. Lopez, 477 F.3d 1110, 1116 (9th Cir. 2007) (quoting United States v. Brashier,
548 F.2d 1315, 1323 (9th Cir. 1976)); Armstrong, 621 F.2d at 954.
51
     Escalante, 637 F.2d at 1201.
52
  Vermont v. Brillon, 556 U.S. 81, 89 (2009) (internal alterations omitted) (quoting Barker v.
Wingo, 407 U.S. 514, 515 n.1 (1972)); U.S. Const. amend VI.
53
     Barker, 407 U.S. at 519; United States v. Lam, 251 F.3d 852, 855 (9th Cir. 2001).
54
  United States v. Gregory, 322 F.3d 1157, 1161 (9th Cir. 2003) (citing Barker, 407 U.S. at 530–
32).

                                                    8

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 8 of 16
longer than one year. 55 The second factor, the reason for the delay, is the “focal point” for the

inquiry. 56 Deliberate delay “to hamper the defense” weighs heavily against the Government,

whereas “‘more neutral reasons such as negligence or overcrowded courts’ weigh less heavily ‘but

nevertheless should be considered[.].’” 57 If the delay is caused by continuances made at the

request of the defendant and their attorney, the case is complex, and new counsel is added, a court

may find the delay justifiable. 58      The third factor, the assertion of speedy trial rights, is

straightforward. However, a defendant’s “prompt assertion” of his speedy trial rights “weighs

neither for [n]or against” the defendant. 59 The fourth factor, prejudice, is fact-dependent. 60 If the

length of delay is “great and attributable to the government,” then no showing of prejudice is

required. 61 However, if the delay is not great, then a defendant must show “actual prejudice,”

which is typically demonstrated by “oppressive pretrial incarceration, anxiety and concern of the

accused, and the possibility that the [accused’s] defense will be impaired.” 62




55
     Id. at 1161–62; Brillon, 556 U.S. at 90.
56
     United States v. King, 483 F.3d 969, 976 (9th Cir. 2007).
57
     Brillon, 556 U.S. at 90 (internal alterations omitted) (quoting Barker, 407 U.S. at 531).
58
     Id.
59
     Gregory, 322 F.3d at 1162.
60
     See id.
61
     Id.
62
  Id. at 1163 (quoting Doggett v. United States, 505 U.S. 647, 654 (1992)); Barker, 407 U.S. at
531 (“Of these, the most serious is the last, because the inability of a defendant adequately to
prepare his case skews the fairness of the entire system. If witnesses die or disappear during a
delay, the prejudice is obvious. There is also prejudice if defense witnesses are unable to recall
accurately events of the distant past. Loss of memory, however, is not always reflected in the
record because what has been forgotten can rarely be shown.”).

                                                   9

           Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 9 of 16
                                          IV.    ANALYSIS

        Elliott has not demonstrated that joinder of offenses or defendants was so manifestly

prejudicial that severance is warranted. Elliott moves to sever on three separate grounds, each of

which lacks merit.

        A. Sixth Amendment Challenge

        Elliott argues that he should be severed and tried separately because failure to do so would

result in a violation of his Sixth Amendment right to a speedy trial. The Court applies the four

factor balancing test outlined in Barker: “(1) the length of the delay; (2) the reason for the delay;

(3) the defendant’s assertion of his right to a speedy trial; and (4) the prejudice to the defendant.” 63

Applying the Barker test, the Court finds that Elliott’s Sixth Amendment speedy trial right is not

violated by being joined with his co-defendants for trial. The Court will analyze each factor in

turn.

        The first factor is a “threshold issue” and the period between indictment and trial must

typically be longer than one year. 64 Measuring from the filing of the original Indictment to the

time of trial, 65 the length of the delay exceeds one year, which is “presumptively prejudicial.” 66

While the delay is sufficient to trigger the rest of the Barker analysis, the Court notes that Elliott




63
     Gregory, 322 F.3d at 1161 (citing Barker, 407 U.S. at 530–32).
64
     Id. at 1161–62; Brillon, 556 U.S. at 90.
65
  At the time of this Motion, the trial was scheduled for January 4, 2021. See Dkt. 166 (Minute
Entry). However, on November 20, 2020, the Court vacated the trial date and scheduled a status
conference for February 5, 2021. Dkt. 237 (Minute Entry).
66
     Gregory, 322 F.3d at 1162.

                                                   10

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 10 of 16
has not asserted any violation of the Speedy Trial Act. 67 The Court also finds that the 15-month

delay that has elapsed only “stretches beyond the bare minimum needed to trigger judicial

examination of the claim.” 68 As a result, the Court finds that this factor does not weigh in Elliott’s

favor.

           The second factor, the reason for the delay, is the “focal point” for the inquiry. 69 Deliberate

delay or bad faith weighs heavily against the Government, while “more neutral reasons” weigh

less heavily. 70 If the delay is caused by continuances made at the request of the defendant and

their attorney, the case is complex, and new counsel is added, a court may find the delay

justifiable. 71      Here, Elliott’s primary argument is that the Government handed down the

Superseding Indictment and an “evidence dump” approximately one year after the original

Indictment, implying that the delay was the Government’s fault. 72 The Government points out

that the delay was either caused by Elliott, due to his requests or acquiescence to prior

continuances, and/or the COVID-19 pandemic, which severely limited the Government’s ability




67
   Compliance with the Speedy Trial Act “raises a strong presumption of compliance with the
Constitution.” United States v. Baker, 63 F.3d 1478, 1497 (9th Cir. 1995) (discussing with
approval United States v. Brainer, 691 F.2d 691 (4th Cir. 1982)); see also United States v. Belcher,
No. 16-CR-00211-LHK-2, 2017 WL 3721454, at *1 (N.D. Cal. Aug. 29, 2017) (noting that the
trial date “complies with the Speedy Trial Act” and that the length of the delay was only “slightly
longer than the one-year threshold,” and concluding first Barker factor weighed against
defendant).
68
     Doggett, 505 U.S. at 652.
69
     King, 483 F.3d at 976.
70
     Brillon, 556 U.S. at 90 (internal alterations omitted) (quoting Barker, 407 U.S. at 531).
71
     Id.
72
     Dkt. 223 at 9.

                                                      11

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 11 of 16
to obtain a Superseding Indictment or the Court’s ability to hold a trial. 73 The Court finds that the

delay between the original and Superseding Indictment was justifiable, given the constraints posed

by the COVID-19 pandemic, 74 and further finds that Elliott’s agreement to prior continuances

weighs against his Sixth Amendment challenge. Elliott has likewise not alleged or presented any

evidence of bad faith on the part of the Government. Accordingly, the Court finds that the second

Barker factor weighs against Elliott.

          The third factor is the defendant’s assertion of his right to a speedy trial. 75 Elliott notes

that he is “asserting his right to a speedy trial through this request[.]” 76 The Government points

out that Elliott had not asserted his right to a speedy trial for over a year and that it doubts Elliott

would have been able to adequately prepare for the January 2021 trial. 77 The Court finds that

while this factor is not the focal point of the inquiry, it weighs against Elliott because he agreed to

continuances in the case and is only now asserting his right to a speedy trial, in an attempt to sever

his case and leapfrog the November 8, 2021 trial date.

          Finally, the fourth factor is prejudice to Elliott. 78 Since the delay is not attributable to the

Government, Elliott must show “actual prejudice,” which is typically demonstrated by “oppressive

pretrial incarceration, anxiety and concern of the accused, and the possibility that the [accused’s]




73
     Dkt. 226 at 7–8.
74
  See, e.g., Dkts. 136 (Text Order Resetting Trial); 166 (finding excusable delay under the Speedy
Trial Act).
75
     Gregory, 322 F.3d at 1161 (citing Barker, 407 U.S. at 530–32).
76
     Dkt. 223 at 9.
77
     Dkt. 226 at 9.
78
     Gregory, 322 F.3d at 1161 (citing Barker, 407 U.S. at 530–32).

                                                     12

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 12 of 16
defense will be impaired.” 79 Elliott argues that the delay is prejudicial because he must remain

incarcerated and subject to the “unprecedented and extraordinary dangers” of COVID-19 and the

risk of an outbreak in prison. 80 The Government argues that “Elliott has not articulated any

condition that would not apply in equal measure to every other inmate” and the general conditions

or inconveniences of pretrial detention are “insufficient to demonstrate prejudice[.]” 81 The

Government also notes that Elliott does not argue that further delay would impair his ability to put

on a defense at trial. 82 The Court finds that generalized risks and fears associated with COVID-

19 are not sufficient to demonstrate actual prejudice. 83 Therefore, the Court finds that the fourth

factor weighs against Elliott.

          Considering the Barker factors as a whole, the Court concludes that Elliott’s Sixth

Amendment right to a speedy trial has not been violated.

        B. Spillover Evidence

          The Court finds that Elliott has not demonstrated that the alleged “spillover” evidence

would prejudice his right to a fair trial. “In assessing whether joinder was prejudicial [under Rule

14], of foremost importance is whether the evidence as it relates to the individual defendants is

easily compartmentalized. Central to this determination is the trial judge’s diligence in instructing



79
  Id. at 1163 (quoting Doggett v. United States, 505 U.S. 647, 654 (1992)); Barker, 407 U.S. at
531.
80
     Dkt. 223 at 10.
81
     Dkt. 226 at 10.
82
  Id. The ability to put on a defense is the “most serious” of the three ways that actual prejudice
can be shown. See United States v. Sutcliffe, 505 F.3d 944, 957 (9th Cir. 2007).
83
  See Sutcliffe, 505 F.3d at 957 (“anxiety and concern” is generally insufficient to show
unconstitutional prejudice).

                                                 13

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 13 of 16
the jury on the purpose of the various types of evidence.” 84 The prejudicial effect of evidence in

a joint trial can be “neutralized by careful instruction by the trial judge.” 85

           Here, Elliott argues that “the evidence provided by the Government . . . only encompasses

one incident in September 2019.” 86 Elliott argues that the evidence of his involvement is limited

to September 2019, so any evidence that implicates him prior to that time period would be

prejudicial. 87 However, the Government disagrees and argues that “at trial, the [G]overnment

anticipates presenting evidence . . . that Elliott was consistently involved in facilitating the

distribution of narcotics in Anchorage over the entire course of the conspiracy.” Indeed, the

Superseding Indictment alleges that beginning in or about January 2017, Elliott and his co-

defendants “knowingly and intentionally combined, conspired, confederated and agreed together

and with each other . . . to distribute and to possess with intent to distribute a controlled

substance[.]” 88 Elliott’s temporal argument must fail because the allegation against Elliott is not

limited to only September 2019, but rather, spans the full length of the alleged conspiracy. Elliott

has not described any specific evidence at issue nor demonstrated that potential prejudice cannot

be cured by sufficient jury instructions. 89 The Court therefore finds that an alleged risk of spillover

evidence provides no basis for severance at this time.


84
  United States v. Vasquez-Velasco, 15 F.3d 833, 845–46 (9th Cir. 1994) (internal citations
omitted).
85
     Escalante, 647 F.2d at 1201.
86
     Dkt. 223 at 11.
87
     Id.
88
     Dkt. 189 at ¶ 15.
89
  See, e.g., United States v. Lew, No.: 2:17-CR-00021-JCM-GWF, 2018 WL 4119909, at *5 (D.
Nev. Aug. 29, 2018) (noting that there is a “heavy burden” to establish grounds for severance, and

                                                   14

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 14 of 16
        C. Bruton Issues

        Elliott argues that there may be Bruton statements in the Government’s possession and that

“Elliott has no way to reassure by review of his own discovery that Bruton statements do not

exist.” 90 The Government states that it “does not believe any of the evidence it intends to offer

would violate Elliott’s rights under Bruton.” 91 Elliott fails to point to specific evidence indicating

a Bruton issue and the Government represents no co-defendant statements to be used in this case

would violate Bruton.       Elliott’s suggestion that Bruton statements may exist, despite the

Government’s representation to the contrary and absent any evidence that such a statement does

exist, fails to demonstrate manifest prejudice. 92 The Court declines to sever on this basis.

//

//

//

//

//

//



denying motion to sever because defendant did not describe “the nature or volume of the evidence”
that would be prejudicial); United States v. Guirguis, No. 17-00487 HG, 2018 WL 4624802, at *4
(D. Haw. Sept. 26, 2018) (denying motion to sever because defendant had “not demonstrated with
sufficient particularity how he will be prejudiced due to spillover evidence and why a limiting
instruction would not cure the potential risk of prejudice.”).
90
     Dkt. 223 at 12.
91
     Dkt. 226 at 12.
92
   See Richardson v. Marsh, 481 U.S. 200, 209–10 (1987); see also United States v. Yarborough,
852 F.2d 1522, 1537 (9th Cir. 1988); see also United States v. Correia, No. 2:17-cr-00001-JDA-
CWH, 2018 WL 3242688, at *2 (D. Nev. July 2, 2018) (“Mere speculation that some unidentified
statement might create a Bruton problem in the future does not meet the burden of overcoming the
strong presumption in favor of joinder”).

                                                  15

       Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 15 of 16
                                       V.    CONCLUSION

       A defendant seeking severance bears the heavy burden of showing that joinder is “so

manifestly prejudicial that it outweigh[s] the dominant concern with judicial economy and

compel[s] the exercise of the court’s discretion to sever.” 93 Elliott has not met his burden.

       For the foregoing reasons, Elliott’s Motion to Sever at Docket 222 is DENIED without

prejudice.

       IT IS SO ORDERED.

                                      Dated at Anchorage, Alaska, this 5th day of February, 2021.

                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE




93
   Lopez, 477 F.3d at 1116 (internal quotation marks and alterations omitted); Armstrong, 621 F.2d
at 954.

                                                 16

     Case 3:19-cr-00112-TMB-DMS Document 245 Filed 02/05/21 Page 16 of 16
